UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1317



HARRIETTA GIBBONS GIBBS,

                                               Plaintiff - Appellant,

          versus


CAPITAL REALTY ASSOCIATION; MANAGER PROPERTY
OWNER, WILLIE CREEK APARTMENTS; TENNENT HOLD-
ING AGENT AND LEASING AFFILIATE STOCKHOLDERS;
ZIMMERMAN, Attorney,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-99-2136-2)


Submitted:   August 31, 2000             Decided:   September 14, 2000


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harrietta Gibbons Gibbs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harrietta Gibbons Gibbs appeals the district court’s order

dismissing her complaint for failure to state a claim under 28

U.S.C.A. § 1915(e)(2)(B)(ii) (West Supp. 2000).    We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court and deny all pending motions.     See Gibbs v. Capital Realty

Ass’n, No. CA-99-2136-2 (E.D. Va. Mar. 14, 2000).*     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the order from which Gibbs appeals was filed on
March 13, 2000, it was entered on the district court’s docket sheet
on March 14, 2000. March 14, 2000, is therefore the effective date
of the district court’s decision.     See Fed. R. Civ. P. 58 and
79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2